PARIENTE, Judge.
Plaintiff appeals an order striking his pleadings for discovery violations. We reverse the order striking the pleadings and vacate the subsequently-entered final judgment. The trial court abused its discretion in striking plaintiffs pleadings when the time provided for compliance with discovery, based on a prior court order of a predecessor judge, had not yet expired.
In reversing, we specifically reject plaintiffs argument that the trial court’s comments required its recusal.
DELL and GROSS, JJ., concur.